813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey L. DOOLEY, Plaintiff--Appellant,v.Norman SPRINKLE, Defendant--Appellee.
No. 86-7270.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1986.Decided March 6, 1987.

Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
Jeffrey L. Dooley, appellant pro se.
Robert Cameron Hagan, Jr., Heartwell & Hagan, for appellee.
PER CURIAM:


1
Jeffrey Dooley, a Virginia inmate, filed this 42 U.S.C. Sec. 1983 suit alleging, among other claims, that he was denied access to the courts while at the Botetourt County jail.  The district court dismissed all of Dooley's claims.  Dooley appeals.


2
Dooley was held in the Botetourt County jail between March 13, 1986 and April 15, 1986, pending disposition of his charges in state court.  He contends that when he requested access to legal materials he was told to contact his attorney.  The jail does not have a law library.  The jail policy manual that prisoners receive directs them to ask their attorneys if they need legal material.


3
A state must provide "adequate law libraries or adequate assistance from persons trained in the law."    Bounds v. Smith, 430 U.S. 817, 828 (1977).  It appears that Dooley was represented by counsel while he was incarcerated at Botetourt County jail.  Because Dooley was represented by counsel, the state need not provide him access to legal materials.  Bounds v. Smith, supra.  Dooley did not allege that counsel was unwilling or unable to assist him.


4
We accordingly affirm the district court's dismissal of Dooley's claim alleging denial of access to the courts.  On the remaining claims, we affirm the judgment on the reasoning below.  Dooley v. Sprinkle, C/A No. 86-0181 (W.D.Va., Aug. 12, 1986).  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


5
AFFIRMED.